HERSEY, Judge.
We reverse the verdict and judgment on order to show cause in this criminal contempt proceeding. There is a lack of substantial competent evidence to support the finding, necessarily implicit in the verdict and judgment, that appellant was clearly and explicitly directed by the trial court to personally appear at a certain time and place. Lawrence v. Lawrence, 384 So.2d 279 (Fla. 4th DCA 1980). Further, it was not proved beyond a reasonable doubt (Hamilton v. State, 363 So.2d 580 (Fla. 3d DCA 1978)) that appellant failed to provide an explanation for his absence or that he was readily available and able to attend or to contact the court with an explanation. Accordingly we reverse the judgment of criminal contempt and remand for the entry of an acquittal.
REVERSED and REMANDED.
DOWNEY and ANSTEAD, JJ., concur.